Exhibit 10.2

 

Description of Performance Recognition Reward Program

 

On October 31, 2004, the Board of Directors of the Company adopted and approved
a Performance Recognition Reward Program. Pursuant to the Performance
Recognition Reward Program, employees and executive officers of the Company may
be granted options to purchase common stock of the Company based upon the
achievement of certain financial and operating milestones approved by the Board
of Directors. The aggregate number of shares underlying stock options that may
be granted pursuant to the Performance Recognition Reward Program is
approximately 900,000.